DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. The Applicant has argued that the toner of the instant invention provides unexpected improvements over toners made by conventional emulsion aggregation procedures and points to the toners of the inventive and comparative examples of the instant specification.  The Applicant further argues that the combination of Vercoulen and Okita would not result in the toner of the instant claims as the instantly claimed toner requires that the binder resin be incorporated with the fluorescent dye.  However, the Applciant has not addressed the Examiner’s argument that it would have been obvious to one of ordinary skill in the art to have utilized the fluorescent yellow colorant taught by Vercoulen in the melt kneading procedure taught by Okita, which would have resulted in a toner wherein the fluorescent yellow colorant was evenly distributed.  The Applicant has successfully demonstrated that utilizing colored binder resins results in an emulsion aggregation procedure results in unexpected improvements over conventional emulsion aggregation procedures, however, the claims are recited as product-by-process claims.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  While the Applicant has shown that the improvements are made over other emulsion aggregation toners the Applicant has not demonstrated the same improvements over melt-kneaded toners.  Furthermore, the instant claims does recite any limitations that require the toners to be emulsion aggregation toners.  For all of these reasons, the Applicant’s arguments are not found to be persuasive.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/23/2021